DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, lines 6-7, “at one of ends” should be changed to --at one end of the wedge portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the side surface” in lines 27-28. There is insufficient antecedent basis for this limitation in the claim. As best understood, this is meant to refer to the “first side surface” previously introduced in line 10 of claim 1.
Claim 1 recites “a plurality of rotor blades” in line 5, then refers to elements of a blade such as “the shank” in line 10 and “the blade body” in line 14. It is unclear if these individual blade elements are elements of each blade, some blades, or a particular blade of the plurality of blades. For examination purposes, the claim is understood as referring to elements of each blade.
Claim 3 recites “the wedge seal member has a stick-like shape” in line 3. The term “stick-like” is not defined in the claims or the specification in order for one of ordinary skill in the art to determine what shapes are and are not within the scope of “stick-like”; therefore the term renders the claim indefinite. For examination purposes, the claimed description of a shape “elongated in its longitudinal direction” (claim 3, lines 3-4) is interpreted as “stick-like.”
Claim 3 recites “the first side surface communicates with the recess” in line 8. It is unclear what relationship “communicates” is meant to convey in this context. As claimed, the recess is a portion of the first side surface (claim 1 line 13); it is unclear what more is required for the first side surface to “communicate” with the recess. For examination purposes, the claim is interpreted as requiring the firs side surface to be connected to the recess (as noted, this appears to already be required in claim 1).

Claim 2 is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,322,797) in view of Tiemann (US 6,561,764).
Regarding claim 1, Lee discloses (in the embodiment of Figs. 1-7) a seal structure for a gas turbine rotor blade arranged at a rotor shaft in a circumferential direction and extending in a radial direction of the rotor shaft, the seal structure comprising: a plurality of rotor blades (two adjacent blades 22 shown in Figs. 4-6) each including a blade body (airfoil 26, shown in Fig. 2), a shank including a platform 28 and a root portion 32 (shown in Fig. 2, also Figs. 3-6), and a 

    PNG
    media_image1.png
    548
    724
    media_image1.png
    Greyscale

Lee is silent regarding a spline seal member positioned between the respective rotor blades adjacent to each other, and the first side surface including a first slot extending in a direction from the platform to the root portion and open on the bottom surface to serve as an insertion opening for the spline seal member, the second side surface including a second slot provided at a position corresponding to the first slot provided in the shank of the rotor blade adjacent to the corresponding shank in which the second slot is provided and open on the bottom surface to serve as the insertion opening for the spline seal member.


    PNG
    media_image2.png
    644
    464
    media_image2.png
    Greyscale


Tiemann teaches that the inclusion of such a spline seal member and its corresponding slots in gas turbine engine blades provides sealing at the end walls of the blade platforms as well as additional securing of the blade (Col. 2 lines 13-23). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
Regarding claim 2, Lee further discloses the first wedge surface is parallel to the inclined surface (as shown in Lee, Fig. 6; see annotated Fig. 6 above in the rejection of claim 1 for the location of the first wedge surface parallel to inclined surface of seat 62); and the second wedge surface is parallel to the second side surface of the adjacent rotor blade (as shown in Lee, Fig. 6; see annotated Fig. 6 of Lee above in the rejection of claim 1 for the location of the second wedge surface and the second side surface). 
	Regarding claim 3, Lee further discloses the wedge seal member has a stick-like shape elongated in its longitudinal direction (as shown in Lee, Fig. 7, wedge seal member 64 has an elongated shape in a longitudinal direction); the wedge seal member has a projection 74 (shown in Lee, Fig. 7) projecting in a direction away from the wedge portion (the wedge portion being defined substantially by the portion 76 of the seal member 64) at least at one of ends in the longitudinal direction (as shown, projections 74 are present at both ends in the longitudinal direction); the first side surface communicates with the recess (as noted in the 112(b) rejection 
	Regarding claims 4-6, Lee further discloses a depth of the recess in the circumferential direction is set to a value such that the wedge seal member housed in the recess does not protrude from the first side surface (as disclosed in at least Lee, Col. 5 lines 1-20, the seal, damper 64, is loose and moves under centrifugal force; therefore the depth of the recess is sufficient to house the damper 64 such that it does not protrude completely from the first side surface; see the 112(b) rejection of claims 4-6 above regarding the interpretation of claims 4-6).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendley et al. (US 4,872,812) and Hunt et al. (US 8,322,990) each disclose wedge seals for blade platforms between adjacent blades in gas turbine engines.
Hugoson et al. (US 3,748,060) discloses a spline seal for use between adjacent blades in a gas turbine engine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745